DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.         Receipt of Applicant’s Amendment filed on 08/23/2021 is acknowledged.  The amendment includes the amending of claims 1, 8, and 15.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
4.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
5.	The term "substantially" in claims 1, 8, and 15 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
	Dependent claims 2-7, 9-14, and 16-21 are rejected for incorporating the deficiencies of independent claims 1, 8, and 15 respectively.
Claim Rejections - 35 USC § 103

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6.	Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Devarakonda et al. (U.S. PGPUB 2017/0351754), in view of Chakerian et al. (U.S. PGPUB 2016/0004667), in view of Myslinski (U.S. PGPUB 2018/0305017), and further in view of Torky et al. (Article entitled “Credibility Investigation of Newsworthy Tweets Using a Visualising Petri Net Model”, dated 12 October 2016).
7.	Regarding Claims 1, 8, and 15, Devarakonda teaches a method, system, and computer-program product comprising:
A) identifying a plurality of events referenced in a corpus (Paragraph 61); 
B)  wherein each of the plurality of events is associated with an entity (Paragraph 72, Figure 4); 
F)  determining an event time for each of the plurality of events based on information associated with at least one reference to the respective event within the corpus (Paragraphs 61 and 74, Figures 4-5);
G)  generating a timeline for at least some of the plurality of events based said determined event time for each of the plurality of events (Paragraphs 61, 72, 74, 75, and 79, Figures 4-5, and 7).
	The examiner notes that Devarakonda teaches “identifying a plurality of events referenced in a corpus” as “a timeline of events derived from documents in corpora 345 is an important aspect of NL system pipeline 300. Timeline generation component 341, or timeline generation system, analyzes documents in corpora 345 to identify events and place the identified events in a timeline” (Paragraph 61).  The examiner further notes identified events (via documents stored in corpora 345) teaches the claimed identifying.  The examiner further notes that Devarakonda teaches “wherein each of the plurality of events is associated with an entity” as “FIG. 4 depicts an example timeline generated from a patient's medical record in accordance with an illustrative embodiment. The timeline represented in FIG. 4 displays events in the text of documents in chronological order that are critical to natural language Devarakonda teaches “determining an event time for each of the plurality of events based on information associated with at least one reference to the respective event within the corpus” as “a timeline of events derived from documents in corpora 345 is an important aspect of NL system pipeline 300. Timeline generation component 341, or timeline generation system, analyzes documents in corpora 345 to identify events and place the identified events in a timeline” (Paragraph 61) and “Often, there may be limited information available in the text to assign timestamps to events and place them on the timeline. Examples of event timestamp information may include document creation date, such as news article publication date, admission and discharge dates in case of clinical notes, and any other explicit mentions of dates that can be associated with events” (Paragraph 74).  The examiner further notes that the use of gleaned timestamps that are associated with documents (i.e. the claimed at least one reference) for the assigning to events teaches the claimed determining.  The examiner further notes that Devarakonda teaches “generating a timeline for at least some of the plurality of events based said determined event time for each of the plurality of events” as “a timeline of events derived from documents in corpora 345 is an important aspect of NL system pipeline 300. Timeline generation component 341, or timeline generation system, analyzes documents in corpora 345 to identify events and place the identified events in a timeline” (Paragraph 61), “FIG. 4 depicts an example timeline generated from a patient's medical record in accordance with an illustrative embodiment. The timeline represented in FIG. 4 displays events in the text of documents in chronological order that are critical to natural language understanding. In the depicted example, the documents include a admission notes, progress notes, discharge summaries, a radiology report, and an operative note. These documents are dated, providing time information that can be aligned with a timeline. These documents also include other event information, such as hypertension start, beta blockers start, palpitations, chest pain, myocardial infarction, angiography, and bypass surgery” (Paragraph 72), “Often, there may be limited information available in the text to assign timestamps to events and place them on the timeline. Examples of event timestamp information may include document creation date, such as news article publication date, admission and discharge dates in case of clinical notes, and any other explicit mentions of dates that can be associated with events” (Paragraph 74), “FIG. 5 depicts an example partial timeline generated from a patient's medical record with unassigned events in accordance with an illustrative embodiment. In the depicted example, hypertension start, admission, chest pain and myocardial infarction, and discharge have explicit dates allowing them to be placed on the timeline. However, beta blockers start, palpitations, angiography, and bypass surgery lack time information in the document text and, hence, are not mapped to the timeline” (Paragraph 75), and “The illustrative embodiments provide mechanisms for partial timeline completion using 
	Devarakonda does not explicitly teach:
C)  calculating a score for each of the plurality of events based on a number of references to the respective event within the corpus and information associated with a user;
G)  generating a timeline for at least some of the plurality of events based on said calculated scores of the plurality of events and said determined event time for each of the plurality of events.
	Chakerian, however, teaches “calculating a score for each of the plurality of events based on at least one of a number of references to the respective event within the corpus and information associated with a user” as “the electronic device can update the score of the cluster to which the obtained document was added. In some embodiments, the score can be based on a combination (e.g., a linear combination) of the following factors: the number of documents contained in the cluster, the similarities (e.g., the average or the total of all cosine similarities) between the cluster's documents and the representative vector, the number of documents that are annotated with special tags indicating their importance (e.g., "contract document", "frontpage article", "frequently accessed document", etc.), or any other factors” (Paragraph 42), and “User interface 500 can also include one or more storyline preview windows 520, for example, located side by side in a row or in two or more rows (not shown), each storyline preview window 520 including information related to one of the storylines. The information can include the storyline's title, which, in some embodiments, can be the title of the highest-scored event (cluster) within the storyline (megacluster), where the event title can be obtained using methods discussed above. The information can also include a graph representing the articles within the storyline's events, each spike representing some function of the number of articles published on a particular date or the properties of the articles or their clusters (to account for normalization or incorporating scores).  The user can select one of the storyline preview windows, for example, by clicking on or pointing at it with a pointing device. When the user selects a storyline preview window, the electronic device can display one or more event preview boxes 530, positioned, for example, one over another in a column below or above the storyline preview windows 520. Each event preview box 530 can include information about the event, such as the event's title, the event's score (e.g., indicated by a size of a shape displayed in or next to the box), the dates of the earliest and the latest published article within the event, and so forth” (Paragraphs 68-69), and “generating a timeline for at least some of the plurality of events based on said calculated scores of the plurality of events and said determined event time for each of the plurality of events” as “the electronic device can update the score of the cluster to which the obtained document was added. In some embodiments, the score can be based on a combination (e.g., a linear combination) of the following factors: the number of documents contained in the cluster, the similarities (e.g., the average or the total of all cosine similarities) between the 
	The examiner further notes that although the primary reference of Devarakonda clearly teaches the generation of a timeline of events based on dates of those events, such a timeline is not based on event scores based on one of the number of documents referring to the event and information related to a user.  The secondary reference of Chakerian clearly teaches that events (via the use of clusters) have scores based on the number of documents (i.e. the claimed number of references to the event) in that cluster (See “the score can be based on a combination (e.g., a linear combination) of the following factors: the number of documents contained in the cluster”).  Moreover, the timeline of the events (See Figure 5) is clearly based on such scores and times of the events.  The combination would result in the timeline of Devarakonda to be based on scores of its events via the use of the number of documents referring to that event.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Chakerian’s would have allowed Devarakonda’s to provide a method for more efficiently identifying relevant information in a visual manner, as noted by Chakerian (Paragraph 2).
	Devarakonda and Chakerian do not explicitly teach:
D)  wherein calculating the score includes assigning a weight to a source; and 
E)  wherein those sources having a higher assigned weight contribute more substantially when calculating the score than those sources having a lower assigned weight notwithstanding whether those sources having the lower assigned weight include a higher number of the number of references to the respective event than those sources having the higher assigned weight.
	Myslinksi, however, teaches “wherein calculating the score includes assigning a weight to a source” as “In some embodiments, the sources are rated and/or weighted. For example, sources are able to be given more weight based on accuracy of the source, type of the source, user “wherein those sources having a higher assigned weight contribute more substantially when calculating the score than those sources having a lower assigned weight notwithstanding whether those sources having the lower assigned weight include a higher number of the number of references to the respective event than those sources having the higher assigned weight” as “In some embodiments, the sources are rated and/or weighted. For example, sources are able to be given more weight based on accuracy of the source, type of the source, user preference, user selections, classification of the source, and/or any other weighting factor. The weighting is then able to be used in determining the fact check result” (Paragraph 42) and “the weight of the source is utilized in fact checking such that higher weighted sources have more influence on a fact check result. For example, a calculation in determining a fact check result includes: determining the number of agreeing highest weighted sources which is multiplied by the highest weight value, determining the number of agreeing second highest weighted sources which is multiplied by the second highest weight value, and so on until determining the number of agreeing lowest weighted sources which is multiplied by the lowest weight value. Then, the results are combined to determine a total value, and if the total value is above a threshold, then the information being fact checked is determined "confirmed," and if the total value is not above the threshold, then the information is "unconfirmed" or "disproved."” (Paragraph 62).
	The examiner further notes that the secondary reference of Myslinski teaches the concept of weighted sources contributing to a numerical score value.  Such weighted values are used to indicate the credibility of a source.  Moreover, higher weighted sources contribute more than lower weighted sources do to the overall score.  Additionally, such lower weighted sources will contribute less regardless if such sources had more “references”.  Indeed, there is nothing being claimed that requires the number of references to an event to be used in calculating the final score (in contrast to the formula depicted in paragraph 85 of the instant specification).  The combination would result in using credibility weights of sources to expand on the type of score calculations of Devarakonda and Chakerian.
Myslinski’s would have allowed Devarakonda’s and Chakerian’s to provide a method for more efficiently checking the accuracy of news, as noted by Myslinski (Paragraph 3).
	Devarakonda, Chakerian, and Myslinski do not explicitly teach:
D)  assigning a weight to a source reporting the respective event within the corpus based on an identified number of times the source is cited by alternative sources to determine an accuracy of the source.
	Torky, however, teaches “assigning a weight to a source reporting the respective event within the corpus based on an identified number of times the source is cited by alternative sources to determine an accuracy of the source” as “To calculate BM25F, we first compute the weights of credibility of a specific URL by… where Occurs is the number of tweets that refer to this URL source in all tweets of a specific trending topic. Boost is a boost factor that is applied according to the type of URL as given in Table I; we calculated the boost threshold of each URL source by computing the average rate of credibility in each source family according to common trusted sources of news as given in [15]. b is a constant such that 0.5 <b< 0.8, #tweets is the number of all tweets shared by the profile of the source news, and #followers is number of followers of this source… Finally, we calculate the BM25F that assigns the credibility score for each extracted URL from tweets with the URL in its content… where K1 is a constant used as a free parameter such that 1.2 < K1 < 2” (Section III(A)).
	The examiner further notes that the secondary reference of Torky teaches the concept of determining a credibility score of a source that includes a weight value of that source.  Such a weight value is based on various factors including the number of tweets to that source (i.e. the number of times that source was cited by other sources).  The combination would expand the credibility source weight of Myslinski.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Torky’s would have allowed Devarakonda’s, Chakerian’s, and Myslinski’s to provide a method for evaluating credibility of online news reporting, as noted by Torky (Section I).

	Regarding claims 2, 9, and 16, Devarakonda does not explicitly teach a method, system, and computer-program product comprising:
A)  causing a representation of said generated timeline to be rendered by a rendering device.
	Chakerian, however, teaches “causing a representation of said generated timeline to be rendered by a rendering device” as “User interface 500 can also include one or more storyline preview windows 520, for example, located side by side in a row or in two or more rows (not shown), each storyline preview window 520 including information related to one of the storylines. The information can include the storyline's title, which, in some embodiments, can be the title of the highest-scored event (cluster) within the storyline (megacluster), where the event title can be obtained using methods discussed above. The information can also include a graph representing the articles within the storyline's events, each spike representing some function of the number of articles published on a particular date or the properties of the articles or their clusters (to account for normalization or incorporating scores).  The user can select one of the storyline preview windows, for example, by clicking on or pointing at it with a pointing device. When the user selects a storyline preview window, the electronic device can display one or more event preview boxes 530, positioned, for example, one over another in a column below or above the storyline preview windows 520. Each event 
	The examiner further notes that although the primary reference of Devarakonda clearly teaches the generation of a timeline of events (See Figures 4, 5, and 7), there is no explicit teaching that such a timeline is displayed on a device.  The secondary reference of Chakerian clearly teaches the display of a timeline on a device (See Figure 5).  The combination would result in the display of the timelines of Devarakonda.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Chakerian’s would have allowed Devarakonda’s to provide a method for more efficiently identifying relevant information in a visual manner, as noted by Chakerian (Paragraph 2).

Regarding claims 3, 10, and 17, Devarakonda further teaches a method, system, and computer-program product comprising:
A)  wherein the identifying of the plurality of events is based on the information associated with the user (Paragraphs 72, 75, and 79, Figures 4-5, and 7); and 
B)  wherein the information associated with the user includes at least one subject associated with the user (Paragraphs 72, 75, and 79, Figures 4-5, and 7).
	The examiner notes that Devarakonda teaches “wherein the identifying of the plurality of events is based on the information associated with the user” as “FIG. 4 depicts an example timeline generated from a patient's medical record in accordance with an illustrative embodiment. The timeline represented in FIG. 4 displays events in the text of documents in chronological order that are critical to natural language understanding. In the depicted example, the documents include a admission notes, progress notes, discharge summaries, a radiology report, and an operative note. These documents are dated, providing time information that can be aligned with a timeline. These documents also include other event information, such as hypertension start, beta blockers start, palpitations, chest pain, myocardial infarction, angiography, and bypass surgery” (Paragraph 72), “FIG. 5 depicts an example partial timeline generated from a patient's medical record with unassigned events in accordance with an illustrative embodiment. In the depicted example, hypertension start, admission, chest pain and myocardial infarction, and discharge have explicit dates allowing them to be placed on the timeline. However, beta blockers start, palpitations, angiography, and bypass surgery lack time information in the document text and, hence, are not mapped to the timeline” (Paragraph 75), and “The illustrative embodiments provide mechanisms for partial timeline completion using an event progression knowledge base. The mechanisms assign timestamps to missing events and place them in appropriate positions on the timeline. FIG. 7 depicts an example completed timeline generated from a patient's medical record in accordance with an illustrative embodiment” (Paragraph 79).  The examiner further notes that example timestamps shown in Figures 4, 5, and 7 all clearly include identified events based on information associated with a patient (i.e. a “user”).  The examiner further notes that Devarakonda teaches “wherein the information associated with the user includes at least one subject associated with the user” as “FIG. 4 depicts an example timeline generated from a patient's medical record in accordance with an illustrative embodiment. The timeline represented in FIG. 4 displays events in the text of documents in chronological order that are critical to natural language understanding. In the depicted example, the documents include a admission notes, progress notes, discharge summaries, a radiology report, and an operative note. These documents are dated, providing time information that can be aligned with a timeline. These documents also include other event information, such as hypertension start, beta blockers start, palpitations, chest pain, myocardial infarction, angiography, and bypass surgery” (Paragraph 72), “FIG. 5 depicts an example partial timeline generated from a patient's medical record with unassigned events in accordance with an illustrative embodiment. In the depicted example, hypertension start, admission, chest pain and myocardial infarction, and discharge have explicit dates allowing them to be placed on the timeline. However, beta blockers start, palpitations, angiography, and bypass surgery lack time information in the document text and, hence, are not mapped to the timeline” (Paragraph 75), and “The illustrative embodiments provide mechanisms for partial timeline completion using an event progression knowledge base. The mechanisms assign timestamps to missing events and place them in appropriate positions on the timeline. FIG. 7 depicts an example completed timeline generated from a patient's medical record in accordance with an illustrative embodiment” (Paragraph 79).  The examiner further notes that example timestamps shown in Figures 4, 5, and 7 all clearly include identified events based on information associated with a patient (i.e. a “user”).  Such example information clearly includes medical data (i.e. a “subject” associated with a patient (i.e. a user)).

Regarding claims 4, 11, and 18, Devarakonda further teaches a method, system, and computer-program product comprising:
A)  generating a description for each of the plurality of events, wherein said generated timeline includes said generated description for each of the at least some of the plurality of events (Paragraphs 72, 75, and 79, Figures 4-5, and 7).
	The examiner notes that Devarakonda teaches “generating a description for each of the plurality of events, wherein said generated timeline includes said generated description for each of the at least some of the plurality of events” as “FIG. 4 depicts an example timeline generated from a patient's medical record in accordance with an illustrative embodiment. The timeline represented in FIG. 4 displays events in the text of documents in chronological order that are critical to natural language understanding. In the depicted example, the documents include a admission notes, progress notes, discharge summaries, a radiology report, and an operative note. These documents are dated, providing time information that can be aligned with a timeline. These documents also include other event information, such as hypertension start, beta blockers start, palpitations, chest pain, myocardial infarction, angiography, and bypass surgery” (Paragraph 72), “FIG. 5 depicts an example partial timeline generated from a patient's medical record with unassigned events in accordance with an illustrative embodiment. In the depicted example, hypertension start, admission, chest pain and myocardial infarction, and discharge have explicit dates allowing them to be placed on the timeline. However, beta blockers start, palpitations, angiography, and bypass surgery lack time information in the document text and, hence, are not mapped 

Regarding claims 5, 12, and 19, Devarakonda does not explicitly teach a method, system, and computer-program product comprising:
A)  wherein the calculating of the score for each of the plurality of events is based on a number of documents in the corpus that include a reference to the respective event.
	Chakerian, however, teaches “wherein the calculating of the score for each of the plurality of events is based on a number of documents in the corpus that include a reference to the respective event” as “the electronic device can update the score of the cluster to which the obtained document was added. In some embodiments, the score can be based on a combination (e.g., a linear combination) of the following factors: the number of documents contained in the cluster, the similarities (e.g., the average or the total of all cosine similarities) between the cluster's documents and the representative vector, the number of documents that are annotated with special tags indicating their importance (e.g., "contract document", "frontpage article", "frequently accessed document", etc.), or any other factors” (Paragraph 42), and “User interface 500 can also include one or more storyline preview windows 520, for example, located side by side in a row or in two or more rows (not shown), each storyline preview window 520 including information related to one of the storylines. The information can include the storyline's title, which, in some embodiments, can be the title of the highest-scored event (cluster) within the storyline (megacluster), where the event title can be obtained using methods discussed above. The information can also include a graph representing the articles within the storyline's events, each spike representing some function of the number of articles published on a particular date or the properties of the articles or their clusters (to account for normalization or incorporating scores).  The user can select one of the storyline preview windows, for example, by clicking on or pointing at it with a pointing device. When the user selects a storyline preview window, the electronic device can display one or more event preview boxes 530, positioned, for example, one over another in a column below or above the storyline preview windows 520. Each event preview box 530 can include information about the event, such as the event's title, the event's score (e.g., indicated by a size of a shape displayed in or next to the box), the dates of the earliest and the latest published article within the event, and so forth” (Paragraphs 68-69).
	The examiner further notes that although the secondary reference of Chakerian clearly teaches that events (via the use of clusters) have scores based on the number of documents (i.e. the claimed number of references to the event) in that cluster (See “the score can be based on a combination (e.g., a linear combination) of the following factors: the number of documents contained in the cluster”).  Moreover, the timeline of Devarakonda to be based on scores of its events via the use of the number of documents referring to that event.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Chakerian’s would have allowed Devarakonda’s to provide a method for more efficiently identifying relevant information in a visual manner, as noted by Chakerian (Paragraph 2).

	Regarding claims 6, 13, and 20, Devarakonda further teaches a method, system, and computer-program product comprising:
A)  wherein the information associated with at least one reference to the respective event within the corpus includes information associated with a document within the corpus that includes the at least one reference to the respective event (Paragraphs 61 and 74, Figures 4-5); 
B)  wherein the information associated with the document includes at least one of a date of publication for the document and a reference to a date within the document (Paragraphs 61 and 74, Figures 4-5).
	The examiner notes that Devarakonda teaches “wherein the information associated with at least one reference to the respective event within the corpus includes information associated with a document within the corpus that includes the at least one reference to the respective event” as “a timeline of events derived from documents in corpora 345 is an important aspect of NL system pipeline 300. Timeline generation component 341, or timeline generation system, analyzes documents in corpora 345 to identify events and place the identified events in a timeline” (Paragraph 61) and “Often, there may be limited information available in the text to assign timestamps to events and place them on the timeline. Examples of event timestamp information may include document creation date, such as news article publication date, admission and discharge dates in case of clinical notes, and any other explicit mentions of dates that can be associated with events” (Paragraph 74).  The examiner further notes that the timestamps associated with the documents clearly reference an event (see example of publication date associated with a news article and/or admission/discharge dates for events in clinical notes) .  The examiner further notes that Devarakonda teaches “wherein the information associated with the document includes at least one of a date of publication for the document and a reference to a date within the document” as “a timeline of events derived from documents in corpora 345 is an important aspect of NL system pipeline 300. Timeline generation component 341, or timeline generation system, analyzes documents in corpora 345 to identify events and place the identified events in a timeline” (Paragraph 61) and “Often, there may be limited information available in the text to assign timestamps to events and place them on the timeline. Examples of event timestamp information may include document creation date, such as news article publication date, admission and discharge dates in case of clinical notes, and any other explicit mentions of dates that can be associated with events” (Paragraph 74).  The examiner further notes that the timestamps clearly include examples of publication dates (See example 

Regarding claims 7, 14, and 21, Devarakonda does not explicitly teach a method, system, and computer-program product comprising:
A)  wherein at least one of the identifying of the plurality of events and the calculating of the score for each of the plurality of events is performed utilizing a cognitive analysis.
	Chakerian, however, teaches “wherein at least one of the identifying of the plurality of events and the calculating of the score for each of the plurality of events is performed utilizing a cognitive analysis” as “the electronic device obtains a new document. The electronic device can obtain the new document from one or more databases that can be stored locally at the electronic device and/or on one or more remote devices. The document can be of any type of digital format (e.g., HTML, PDF, MS Word, Email, or any other format containing digital text) and can originate from any public or private source, for example, from an Internet webpage, a library archive, a proprietary subscription-based archive such as IEEE Xplore.RTM. digital library, Dow Jones's Factiva collection of news articles, or any other source of information. The document can also be obtained from search results returned by a search engine in response to a search query” (Paragraph 28), “At step 220, the electronic device can preprocess the obtained document. For example, the electronic device can obtain the text of the document and break it down into tokens. In some embodiments, each token can include one word. In other embodiments, each token can include parts of word, a transformed or a canonicalized word, or sequences of two or more words. In some embodiments, the electronic device can discard any tokens that do not correspond to predetermined types of speech. For example, the electronic device can keep only those tokens that correspond to nouns and verbs, and discard all other tokens such as adjectives, adverbs, prepositions, articles, etc. In some embodiments, the electronic device can also normalize the document by reducing each token to its morphological root or lemma, using any suitable stemming and/or lemmatization methods” (Paragraph 31) and “At step 240, the electronic device can find a matching cluster of documents to which the obtained document can be added, or to create a new cluster if no matching cluster is found” (Paragraph 35)
	The examiner further notes that although the secondary reference of Chakerian clearly processes documents with natural language as a basis for classifying such documents into clusters (i.e. events) for event identification.  Such processing entails the use of the undefined “cognitive analysis” which the instant specification defines as including NLP methodology.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Chakerian’s would have allowed Devarakonda’s to provide a method for more efficiently identifying relevant information in a visual manner, as noted by Chakerian (Paragraph 2). 
Response to Arguments
8.	Applicant’s arguments with respect to claims 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument (See newly applied secondary reference of Myslinski and Torky).
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. PGPUB 2014/0129559 issued to Estes et al. on 08 May 2014.  The subject matter disclosed therein is pertinent to that of claims 1-21 (e.g., methods to generate a timeline of events).
Winder et al. on 04 April 2019.  The subject matter disclosed therein is pertinent to that of claims 1-21 (e.g., methods to generate a timeline of events).
U.S. PGPUB 2015/0186532 issued to Agarwal et al. on 02 July 2015.  The subject matter disclosed therein is pertinent to that of claims 1-21 (e.g., methods to generate a timeline of events).
U.S. Patent 8,356,248 issued to Killalea on 01 January 2015.  The subject matter disclosed therein is pertinent to that of claims 1-21 (e.g., methods to generate a timeline of events).
U.S. Patent 9,369,536 issued to Holtzclaw et al. on 14 June 2016.  The subject matter disclosed therein is pertinent to that of claims 1-21 (e.g., methods to generate a timeline of events).
U.S. Patent 8,849,809 issued to Seshadri on 30 September 2014.  The subject matter disclosed therein is pertinent to that of claims 1-21 (e.g., methods to generate a timeline of events).
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahesh Dwivedi whose telephone number is (571) 272-2731.  The examiner can normally be reached on Monday to Friday 8:20 am – 4:40 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached (571) 272-4034.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Mahesh Dwivedi
Primary Examiner
Art Unit 2168

August 30, 2021
/MAHESH H DWIVEDI/Primary Examiner, Art Unit 2168